 



Exhibit 10.2
PLATINUM UNDERWRITERS HOLDINGS, LTD.
The Belvedere Building
69 Pitts Bay Road
Pembroke HM08 Bermuda
                October 27, 2005
Mr. Steven H. Newman
24342 La Masina
Calabasas, CA 91302
Dear Steve:
     This letter agreement (this “Letter Agreement”) amends and restates the
Letter Agreement between you and The St. Paul Companies, Inc., dated March 1,
2002, as amended on June 14, 2002 (the “Prior Agreement”), and confirms that the
obligations of The St. Paul Companies, Inc. (other than its indemnity
obligations) under the Prior Agreement have been assumed by Platinum
Underwriters Holdings, Ltd. (“Platinum”). This Letter Agreement sets forth the
terms and conditions of your services as Chairman of the Board of Directors of
Platinum on and after November 1, 2005.

1.   Term.

     The term of this Letter Agreement shall commence on November 1, 2005 (the
“Effective Date”) and shall end on the second anniversary of the Effective Date;
provided that on such second anniversary and each anniversary thereafter, the
term of this Letter Agreement shall automatically be extended by an additional
year unless Platinum or you give the other party written notice, at least six
(6) months prior to the applicable anniversary of the Effective Date, that
Platinum has determined or you have determined that the term shall not be so
extended.

2.   Duties.

     Platinum agrees to use its reasonable best efforts to nominate you for
election to Platinum’s board of directors (the “Board”) at each annual general
meeting of shareholders held during the term of this Letter Agreement and to
cause you to be appointed Chairman of the Board.

3.   Director Compensation.

     As Chairman of the Board, you shall be entitled to receive an annual fee of
$275,000, payable in cash in four installments of $68,750 each on the last day
of each calendar quarter.

 



--------------------------------------------------------------------------------



 



4.   Indemnification.

     In your capacity as Chairman of the Board of Platinum, Platinum shall
indemnify and make permitted advances to you, to the fullest extent permitted by
law, if you are made or threatened to be made a party to a proceeding by reason
of your being or having been a director of Platinum or any of its subsidiaries
or affiliates or your having served any other enterprise as a director at the
request of Platinum. In addition, you shall benefit from any D&O insurance
coverage maintained by Platinum for the benefit of its officers and directors to
the same extent as the officers and other directors of Platinum so benefit.

5.   Representations.

     By signing this Letter Agreement where indicated below, you represent that
you are not subject to any employment agreement, consulting agreement or
non-competition agreement, that could subject Platinum to any future liability
or obligation to any third party as a result of the execution of this Letter
Agreement and your service to Platinum in the position described above.

6.   Miscellaneous Provisions.

  (a)   This Letter Agreement may not be amended or terminated without the prior
written consent of you and Platinum.     (b)   This Letter Agreement may be
executed in any number of counterparts which together will constitute but one
agreement.     (c)   This Letter Agreement will be binding on and inure to the
benefit of our respective successors and, in your case, your heirs and other
legal representatives. Other than as provided herein, the rights and obligations
described in this Letter Agreement may not be assigned by either party without
the prior written consent of the other party.     (d)   All notices under this
Letter Agreement will be in writing and will be deemed effective when delivered
in person, or five (5) days after deposit thereof in the mails, postage prepaid,
for delivery as registered or certified mail, addressed to the respective party
at the address set forth below or to such other address as may hereafter be
designated by like notice. Unless otherwise notified as set forth above, notice
will be sent to each party as follows:         If to you, to:         Steven H.
Newman
24342 La Masina
Calabasas, CA 91302

-2-



--------------------------------------------------------------------------------



 



      If to Platinum, to:         Platinum Underwriters Holdings, Ltd.
The Belvedere Building
69 Pitts Bay Road
Pembroke HM08 Bermuda         Attention: Michael E. Lombardozzi, Esq.
               Executive Vice President, General Counsel
               and Secretary         In lieu of personal notice or notice by
deposit in the mail, a party may give notice by confirmed telegram, telex or
fax, which will be effective upon receipt.     (e)   This Letter Agreement will
be governed by and construed and enforced in accordance with the laws of the
State of New York without reference to rules relating to conflict of laws.    
(f)   By executing this Letter Agreement below, you acknowledge that this Letter
Agreement, as an amendment and restatement of the Prior Agreement (other than
the indemnity obligations of The St. Paul Companies, Inc., which are not
affected hereby) supersedes the Prior Agreement and that you waive all rights
under the Prior Agreement (other than the indemnity obligations of The St. Paul
Companies, Inc., which are not affected hereby), in each case as of the
Effective Date.

     This Letter Agreement, consisting of three pages, is intended to be a
binding obligation upon Platinum and yourself. If this Letter Agreement
correctly reflects our understanding, please sign and return one copy for
Platinum’s records.

            Platinum Underwriters Holdings, Ltd.
      By:   /s/ Michael D. Price         Name:   Michael D. Price       
Title:   Chief Executive Officer     

     The above Letter Agreement correctly reflects our understanding, and I
hereby confirm my agreement to the same.

 
/s/ Steven H. Newman
 
 Steven H. Newman

Dated as of October 27, 2005

-3-